Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/947761 and Application No. 11/377910, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed applications do not provide adequate support for, “an insulator having at least a portion disposed between the aerosol-generating segment and the heat source of the heat generation segment, each segment being physically separate and in heat exchange relationship.”
This application repeats a substantial portion of prior Application No. 14/947761 and Application No. 11/377910, filed 11/29/2015 and 3/16/2006 respectively, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “insulator disposed between the aerosol-generating segment and the heat source of the heat generation segment” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 6/15/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure (see Amendment to the Abstract, Drawings (6/15/2022), and Amendments to the Specification, all received 6/15/2022).  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The aerosol-generation system for a smoking article also comprises an insulator having at least a portion disposed between the aerosol-generating segment and the heat source of the heat generation segment.
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive.
The applicant argues that the disclosure in paragraph 0024 of “the published grandparent application” provides support for “an insulator having at least a portion disposed between the aerosol generating segment and the heat source.  Specifically, the applicant quotes the following statement: Optionally, though not necessarily preferably, the insulation 42 may extend slightly beyond (e.g. from about 0.5 mm to about 2 mm beyond) either or both ends of the heat source 40”.  
The examiner disagrees.  Although the statement provides support for the insulator to extend beyond the heat source, there is no suggestion it is wrapped around the end so that it is placed between the aerosol generating segment and the heat source.  The feature being claimed is not disclosed.  Therefore, the drawing corrections and other amendments to the specification are being considered new matter. 
The applicant has not addressed the 112 enablement rejections in the prior office action concerning the contradictory arrangement limitations of having an insulator between the heat source and aerosol generator, physically separate heat source and aerosol generator, and the heat source and aerosol generator in a heat exchange relationship.  In particular, the prior art discloses that heat exchange relationships require either heat exchange materials (like metal) connecting segments or segments being physically touching (i.e. not physically separate).  One of ordinary skill would not consider the instantly claimed invention of being in a heat exchange relationship based on the prior art and the further use of an insulator (a material that inhibits heat exchange).  One of ordinary skill would not know how to make the device as claimed be heat exchanging.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim limitation to, “an insulator having at least a portion disposed between the aerosol-generating segment and the heat source of the heat generation segment”.  The limitation is not supported by the specification.  In particular, as argued by the applicant, the paragraph 0024 of “the published grandparent application” states that, “Optionally, though not necessarily preferably, the insulation 42 may extend slightly beyond (e.g. from about 0.5 mm to about 2 mm beyond) either or both ends of the heat source 40”.  This does not provide support for an insulator having at least a portion disposed between the aerosol generating segment and the heat source and would instead have the insulator extend around the next segment (i.e. beyond, not in between).

The claims include the limitation that, “an insulator having at least a portion disposed between the aerosol-generating segment and the heat source of the heat generation segment” and also limits the structure to, “each segment being physically separate and in a heat exchange relationship”.  One of ordinary skill in the art would find the two limitations above to be contradictory.  One of ordinary skill would ask, “How can two segments be in “a heat exchange relationship” and have, “and insulator disposed between the two segments (or a portion thereof).”  
Although one of ordinary skill would be aware of structures to build “a heat exchange relationship” these structures are taught away from by the disclosure.  First, the drawings do not show an insulator disposed between the segments.  Second, an insulator between the segments is not discussed except in the abstract.  Third, one of ordinary skill would consider the incorporation of metal foil to transfer heat as a predictable way to provide heat exchange.  However, the specification states that the heat generation segment is circumscribed or jacketed in an insulator, teaching away from using a heat conductor [0025]. 
The prior art discloses heat exchange relationships, but it would not have been predictable to achieve the desired “heat exchange relationship” with the use of an insulator between the fuel element and the aerosol segment.  For instance, Banerjee et al. (US 5,105,831) disclose that the aerosol generating means “is in a conductive heat exchange relationship” with the fuel element and can be accomplished (1) by placing the aerosol generating means in contact with the fuel element or (2) by utilizing a conductive member to carry the heat from the burning fuel.  
The first arrangement described in the prior art is excluded by the instant limitation that, “an insulator disposed between the aerosol-generating segment and the heat source”.  The second arrangement uses metal conductive structures that at least a portion is between the heat source and aerosol segment (see figures 1-3 of Banerjee et al., aluminum capsule 12, aluminum disc 42, or metal tube 52).  The instant claims also exclude these relationships as an insulator must be in place between the two segments and not a metal conductor.   
In figure 6 of Banerjee et al., a heat conducting capsule overlaps the fuel element.  However, the present disclosure indicates that the fuel element is jacketed by insulation, excluding the relationship disclosed by Banerjee et al.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805. The examiner can normally be reached Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Felton/Primary Examiner, Art Unit 1747